Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 9849872 (“Bearfield”).
Referring to Claim 1: Bearfield discloses a rail signal arrangement for a rail signaling system (Pg. 1, lines 13-14) comprising: 
a rail signal having a rail signal lamp (1) comprising a plurality of light emitter sub-arrays each comprising a light emitter (2) (Pg. 3, lines 19-21), wherein the light emitter sub-arrays are electrically connected in parallel (Pg. 10, lines 2-5); and 
a control circuit (Figs. 4-6) configured to: (i) operate the rail signal lamp in response to operating instructions from a remote operations management system (Pg. 7, lines 1-3), 

Referring to Claim 2: Bearfield discloses a rail signal arrangement, wherein each light emitter sub-array comprises a plurality of light emitters (2) that are electrically connected in series (Pg. 5, lines 17-19).

Referring to Claim 3: Bearfield discloses a rail signal arrangement, wherein the light emitters (2) are light emitting diodes (Pg. 2, line 23).

Referring to Claim 4: Bearfield discloses a rail signal arrangement, wherein the monitoring system comprises a light sensor (18) configured to detect light emitted from one or more light emitter sub-arrays when the one or more light emitter sub-arrays are supplied with a drive signal (Pg. 10, lines 26-30).

Referring to Claim 5: Bearfield discloses a rail signal arrangement, wherein each light emitter sub-array is provided with a light sensor (18) optically coupled to receive light from a light emitter (2) in the respective light emitter sub-array (Fig. 4) (Pg. 10, lines 26-28).


Referring to Claim 7: Bearfield discloses a rail signal arrangement, wherein the control circuit is configured to provide rail signal lamp proving functionality (Pg. 12, lines 9-14).

Referring to Claim 8: Bearfield discloses a rail signal arrangement, wherein the or each minimum threshold level is at least 75% (Pg. 5, line 36 – Pg. 6, line 8).

Referring to Claim 9: Bearfield discloses a rail signal arrangement, wherein the or each minimum threshold level is a fixed minimum threshold level (Pg. 5, line 36 – Pg. 6, line 8).

Referring to Claim 12: Bearfield discloses a rail signal arrangement, wherein the control circuit is provided within a housing of the rail signal (Fig. 2).

Referring to Claim 14: Bearfield discloses a rail signaling system having a rail signal arrangement according to claim 1 (Pg. 1, lines 13-14).

Referring to Claim 16: Bearfield discloses a method of controlling a rail signal (Pg. 1, lines 13-14) comprising: 
operating a rail signal lamp (1) with a control circuit (Figs. 4-6) in response to operating instructions from a remote operations management system (Pg. 7, lines 1-3), the rail signal lamp comprising a plurality of light emitter sub-arrays each comprising a light 
detecting the proportion of light emitter sub-arrays that are in an operable condition with a monitoring system (Pg. 12, lines 9-14), and 
providing a condition status signal to the remote operations management system (Pg. 11, lines 2-6) in accordance with whether the proportion of light emitter sub-arrays in an operable condition meets a minimum threshold level (Pg. 5, line 32 – Pg. 6, line 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bearfield in view of Ghanem (US 2009/0167186).
Referring to Claim 6: Bearfield does not specifically teach that the monitor system is configured to detect the condition of the light emitter sub-arrays by detecting current flowing through the light emitter sub-arrays when supplied with a drive signal. While Bearfield teaches using a voltage detector to detect the condition of the light emitter sub-arrays (Pg. 5, lines 25-30), Bearfield does not specifically teach using current.
	However, Ghanem teaches an LED signal arrangement, wherein the monitor system is configured to detect the condition of the light emitter sub-arrays (110) by 

Referring to Claim 10: Bearfield does not specifically teach that the rail signal comprises a plurality of rail signal lamps having different respective minimum threshold levels. However, Ghanem teaches an LED array (120) with four different sub-arrays having different colors (red, yellow, green and white) and differing patterns/numbers of LEDs (Para. [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Bearfield to use different minimum threshold levels for different types of sub-arrays, such as the varying sub-arrays of Ghanem, in order to appropriately compensate for the varying intensity of different colors and numbers/patterns of LEDs while providing varying colors and patterns to increase the capabilities of the signaling system.

Referring to Claim 11: Bearfield does not specifically teach that the rail signal comprises a rail signal lamp for emitting red light with a threshold level that is higher than a rail signal lamp threshold level for a further rail signal lamp for emitting a non-red light. 


Referring to Claim 13: Bearfield further teaches that the light emitters are LEDs (Pg. 2, line 23).
Bearfield does not specifically teach that the control circuit comprises a dummy load for dissipating current to emulate the current through incandescent light emitters.
However, Ghanem teaches an LED array (120) wherein the control circuit comprises a dummy load (236) for dissipating current to emulate the current through incandescent light emitters (Para. [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Bearfield to use a dummy load, as taught by Ghanem, in order to eliminate the need to reconfigure a legacy control system.

Referring to Claim 15: Bearfield discloses a rail signal arrangement for a rail signaling system (Pg. 1, lines 13-14) comprising: 

a control circuit (Figs. 4-6) configured to: (i) operate the rail signal lamp in response to operating instructions from a remote operations management system (Pg. 7, lines 1-3), (ii) detect the proportion of light emitter sub-arrays that are in an operable condition with a monitoring system (Pg. 12, lines 9-14), and (iii) provide a condition status signal to the remote operations management system (Pg. 11, lines 2-6) in accordance with whether the proportion of light emitter sub-arrays in an operable condition meets a minimum threshold level (Pg. 5, line 32 – Pg. 6, line 8).
	Bearfield does not specifically teach that the rail signal comprises a plurality of rail signal lamps having different respective minimum threshold levels. However, Ghanem teaches an LED array (120) with four different sub-arrays having different colors (red, yellow, green and white) and differing patterns/numbers of LEDs (Para. [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Bearfield to use different minimum threshold levels for different types of sub-arrays, such as the varying sub-arrays of Ghanem, in order to appropriately compensate for the varying intensity of different colors and numbers/patterns of LEDs while providing varying colors and patterns to increase the capabilities of the signaling system.

Conclusion

US-20160347336; US-20050253689; US-20130099933; US-20120293074; US-20100258682; US-20060001547; US-8487545; US-6448716; and US-8111388.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617